Citation Nr: 0125548	
Decision Date: 10/30/01    Archive Date: 11/05/01

DOCKET NO.  [redacted]	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Whether the loan guaranty indebtedness was validly 
created.

2. Entitlement to waiver of recovery of loan guaranty 
indebtedness in the amount of 12,603.49 plus interest.


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 6, 1963 to 
November 23, 1964.

This matter has come before the Board of Veterans' Appeals 
(the Board) on appeal from a May 1996 decision of the 
Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Houston, Texas.

The veteran appealed this decision and subsequently raised 
the issue of the validity of the debt.  The case was remanded 
for additional evidentiary and due process development in May 
1998 and again in June 1999.  As a result of the June 1999 
remand, the RO requested the VA Regional Counsel to provide 
an opinion concerning the validity of the indebtedness.  This 
was accomplished in March 2000.  The validity of the 
deficiency debt was confirmed.  In March 2001, the case was 
again remanded to the RO in order to issue the veteran a 
Supplemental Statement of the Case (SSOC) addressing the 
validity of the indebtedness.  This was accomplished and the 
case is now ready for appellate review.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2. The veteran and his wife purchased the subject property in 
April 1998 and assumed a VA guaranteed loan in the amount 
of $45,725.00.  They agreed to pay the VA guaranteed loan 
under the terms of the deed of trust and deed of trust 
note, and agreed to indemnify the VA in the event of a 
loss by the VA following a default and substitute trustee 
sale of the subject property.

3. There was a default on the VA guaranteed loan 
necessitating a foreclosure sale of the subject property, 
resulting in the loan guaranty indebtedness in the 
principal amount of $12,603.49.

4. Notice of foreclosure was mailed to the veteran at his 
last known address.

5. The veteran was at fault in creating the loan guaranty 
indebtedness and VA was not at fault.

6. Waiver of loan guaranty indebtedness would result in 
unjust enrichment of the veteran.

7. The veteran has the financial ability to permit repayment 
of the loan guaranty indebtedness, without resulting in 
undue financial hardship to him, and repayment of the loan 
guaranty indebtedness would not be inequitable.


CONCLUSIONS OF LAW

1. A valid VA loan guaranty indebtedness in the amount of 
$12,603.49 was created as a result of the veteran's 
default.  38 U.S.C.A. § 3732 (West 1991) (formerly 
38 C.F.R. § 1816); 38 C.F.R. § 36.4323 (2001).

2. Recovery of loan guaranty indebtedness would not violate 
the standard of equity and good conscience.  38 U.S.C.A. 
§§ 5107, 5302 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 1.964, 1.965(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

VA has a duty to assist the veteran in the development of 
facts pertinent to this claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 U.S.C.A. § 5100 et seq. (West Supp. 
2001).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Id.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7(b), 
114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions); See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Under VCAA, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  The 
decisions by the Committee, the statement of the case (SOC), 
the various SSOC issued, and the remands from the Board 
informed the veteran of the type of evidence needed to 
substantiate his claim for waiver and to challenge the 
validity of the debt.  The RO also sent the veteran several 
letters throughout the course of this appeal detailing the 
types of evidence needed to support this claim.  
Specifically, the RO asked the veteran for information 
regarding his finances, and asked for his tax returns for all 
relevant years.  The correspondence from the RO over the 
years clearly indicated the criteria that the Committee would 
use to determine the veteran's eligibility for waiver of 
indebtedness and the validity of the debt.  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  The Board concludes the 
discussions in the decisions, SOC, SSOC, and letters informed 
the veteran of the information and evidence needed to 
substantiate this claim and complied with VA's notification 
requirements.

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 
Supp. 2001). The duty to obtain records only applies to 
records that are "relevant" to the claim.  38 U.S.C.A. 
§ 5103A(b)(1) (West Supp. 2001); see also Counts v. Brown, 6 
Vet. App. 473, 476 (1994) (citing the Federal Rule of 
Evidence 401 defining "relevant evidence" as "evidence 
having any tendency to make the existence of any fact that is 
of consequence to the determination of the action more 
probable or less probable than it would be without the 
evidence.")

With a claim for waiver, relevant evidence consists of 
information as to the veteran's financial status and the 
circumstances surrounding foreclosure.  Such evidence was 
requested and obtained in this case.  With a claim that 
notice of a default was not received, relevant evidence is 
that which existed when the default was entered (i.e., 
notification letters, reports of telephone conversations, 
etc.).  In other words, the evidence to be considered is 
effectively frozen at a fixed point in time, precluding 
additional evidentiary development.  

VA has no duty to assist a claimant if there is no reasonable 
possibility that VA assistance would help substantiate the 
claim.  38 U.S.C.A. § 5103A(a)(2) (West Supp. 2001).  In this 
case, there is no possibility that any evidence could be 
obtained that would be relevant to the legal questions 
involved.  In other words, there is no further evidence that 
could be obtained that would have any effect on the outcome 
of this claim.  Also, there is no additional notice that 
could be provided to the veteran as to any additional 
information or lay or medical evidence that he could submit 
in support of his claim.  

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran in this 
case.

II.  Factual background

The documentary evidence before the Board supports the 
following factual summary:

In January 1980, R.B and M.B. acquired title to real property 
located in San Antonio, Texas, hereinafter referred to as the 
subject property, for $45,725.000.  The purchase of the 
subject property was financed by a VA guaranteed loan in the 
original amount of $45,725.00

In conjunction with the purchase of the property, R.B. 
executed a VA Application for Home Loan Guaranty, VA Form 26-
1802a, in January 1980.  In that document, R.B. certified and 
agreed to repay VA for any claim which VA would be required 
to pay the lender on account of default under the terms of 
the loan.  R.B. agreed that the regulations, issued under 
Chapter 27, Title 38, of the United States Code and in effect 
on the date of the loan, governed the rights, duties, and 
liabilities of the parties.  R.B. agreed and certified to the 
following:

"As a GI home loan borrower, you will 
be legally obligated to make the 
mortgage payments called for by your 
mortgage loan contract.  The fact that 
you dispose of the property after the 
loan has been made WILL NOT RELIEVE YOU 
OF LIABILITY FOR MAKING THESE PAYMENTS 
. . . Also, unless you are able to sell 
the property to a credit-worthy obligor 
who is acceptable to the VA . . . and 
who will assume the payment of your 
obligation to the lender, you will not 
be relieved from liability to repay any 
claim which the VA or HUD/FHA may be 
required to pay your lender on account 
of default in your loan payment.

The amount of any such [loan guaranty] 
claim payment will be a debt owed by 
you to the Federal Government.  This 
debt will be the object of established 
collection procedures."

The subject property was subsequently transferred several 
times by assumption.  In November 1968, the subject property 
was transferred to R.D.  R.D. assumed and agreed to pay all 
the principal and interest remaining unpaid on the 
promissory note in the original principal sum of 
$45,725.000, which was dated January 21, 1981, executed by 
R.B. and M.B. payable to the A.I.C., and secured by the 
subject property.

In April 1988, the veteran and his spouse purchased the 
subject property and assumed and promised to pay the VA loan 
which was security for the subject property.  The warranty 
deed, dated in April 1988, indicated that the veteran and 
his spouse assumed and agreed to pay all the principal and 
interest remaining unpaid of the promissory note in the 
original principal sum of $45,725.00, which was dated in 
January 1981, executed by R.B. and M.B., payable to A.I.C., 
and secured by a vendor's lien on the subject property.  The 
veteran and his spouse assumed and promised to keep and 
perform all of the covenants and obligations of the Grantors 
named in the Deed of Trust.

The first uncured default occurred on May 1, 1990.

A Notice of Default was issued to VA in July 1990 from the 
noteholder.  The Notice of Default indicated that the date 
of the first uncured default was May 1, 1990. As of July 18, 
1990, the unpaid balance of the loan, including unpaid 
interest, was $42,294.93.  The total delinquency was 
$1,701.00.  The reason of the default was unemployment.  In 
June 1990, the appellant's spouse contacted the noteholder 
and stated that the appellant was now working.  It was noted 
that the appellant promised to make a loan payment in June 
1990 and July 1990.  On July 6, 1990, a payment was 
received.

In October 1990, a Notice of Intention to Foreclose was 
issued to VA by the noteholder.  It noted that the first 
uncured default was on June 1, 1990.  As of October 3, 1990, 
the unpaid balance of the loan was $42,247.13.  The total 
amount of the delinquency was $2,835.00.  The noteholder 
indicated that the veteran's spouse had telephoned the 
office and stated that they had a loss of income.  The 
veteran's spouse was cooperative.  She stated that they were 
not able to bring the loan current; they were trying to get 
the funds together to bring the loan current, so it may be 
assumed.  She stated that they were trying to sell home 
items to raise the funds.  The subject property was occupied 
by the veteran.

In January 1991, the subject property was appraised.  It was 
determined that the reasonable value of the subject property 
"subject to repairs" was $35,500.00 and "as is" was 
$34,000.00.  The subject property was vacant and secure.  No 
emergency repairs were needed.

In March 1991, VA informed the noteholder that the minimum 
bid for the trustee sale for the subject property was 
$30,383.00.  On March 8, 1991 the noteholder gave notice of 
the foreclosure sale which was scheduled for April 2, 1991.  
All interested parties were notified, including the veteran.  
An affidavit is in the claims folder which indicates that 
the notice was mailed on March 8, 1991.

A Substitute Trustee's Sale was held in April 1991.  The 
principal balance of the loan on that date was $42,247.07 
and the interest owing on that date was $4,472.47.  There 
was a credit in the amount of $4,419.91.  The liquidation 
expenses and taxes totaled $686.86.  The total indebtedness 
on the date of the sale was $42,986.49.  The noteholder 
purchased the subject property for $30,383.00.  VA paid a 
claim under the loan guaranty to the noteholder in the 
amount of $12,603.49.

In April 1996, the veteran filed a request for a waiver for 
the loan guaranty indebtedness.  He indicated that the 
circumstances surrounding the foreclosure of the subject 
property were beyond his control.  He stated that he was 
unable to pay the mortgage because in October 1989, he lost 
his job and was no longer able to make the house payments.  
Within six weeks of the job loss, he was stricken with 
appendicitis and was unable to work.  He stated that his 
spouse had contacted the noteholder and was unable to work a 
repayment plan, primarily because they did not accept 
partial payments.  The veteran indicated that once it became 
clear that they would be unable to pay double or triple 
payments without a job and while he was incapacitated, he 
surrendered the house to the noteholder.  The veteran 
indicated that since then, they have lived in rental 
properties.  He indicated that the combination of a job loss 
and his sudden illness led to the unfortunate position of 
not being able to make timely payments.  The appellant 
enclosed a VA Form 4-5655 for review.  He reported that he 
and his spouse were currently still trying to recover from 
the foreclosure and had only a minimum amount of disposable 
income.  He stated that collection of the debt at this time 
would be a hardship to his family.

A March 1996 Financial Status Report indicates that the 
veteran was married and had a 13-year-old dependent.  He 
reported that his monthly gross salary was $2,964.00.  His 
net monthly income was $1,984.00.  The appellant reported 
that his spouse did not have any income.  His total monthly 
expenses were $1,984.00.  The monthly expenses included 
$425.00 for rent/mortgage; $264.00 for food; and $265.00 for 
utilities and heat.  He reported that he paid $1,030.00 in 
installment contracts and other debts.  He reported that he 
had $0 cash in the bank and $0 cash on hand.  He reported 
that he had a car that was worth $3,500.00.
,
In April 1996, the RO requested financial information from 
the veteran including tax returns from 1988 to 1995, a copy 
of his lease agreement for his current place of residence, 
his spouse's employment history from 1988 to the present, 
the month and year his spouse returned to school, 
documentation to support his statement that he had an 
appendicitis attack in 1990, and documentation to verify 
that he lost his employment in 1990.

In a May 1996 statement, the veteran indicated that his 
spouse worked once a year at a stock show and rodeo and she 
did not make more than $2,500.00 a year.  He stated that in 
the year he was fired, she made about $2,000 from a paper 
route.  The appellant submitted documentation to support his 
request for a waiver.  In a December 1991 letter, the 
Department of the Air Force indicated that the appellant had 
been separated from federal service in October 1989 and that 
he withdrew his funds from the civil service retirement 
fund.  It was noted that the appellant was reinstated in 
August 1990.  A 1991 U.S. Individual Income Tax Return 
indicated that the veteran's gross adjusted income was 
$33,003.00.  A 1992 tax return revealed that his gross 
adjusted income was $35,802.00.  A 1993 tax return revealed 
that the veteran's adjusted gross income was $42,685.00.  A 
1994 tax return indicated that the veteran's gross adjusted 
income was $45,179.00.  A 1995 tax return showed that the 
veteran's adjusted gross income was $47,720.00.  The veteran 
submitted copies of rent payments in the amount of $400.00 a 
month.  He also submitted documentation that his spouse was 
enrolled in college classes from 1990 to 1995.

In a June 1996 statement, the veteran stated that due to the 
age of the indebtedness, it should be presumed that 
collection of the debt was against equity and good 
conscience.  The veteran stated that the indebtedness was 
not the result of omission or commission on his part and 
collection would cause financial hardship.  He stated that 
he needed substantially all of his current income and liquid 
assets to meet ordinary and necessary living expenses and 
liabilities.  He indicated that he would not be able to 
repay the indebtedness in a reasonable time.  The veteran 
indicated that from October 1989 to February 1990, he used 
his retirement money to support his family.  This was due 
to, in part, his hospitalization for 6 to 8 weeks for acute 
appendicitis.  The veteran stated that he was incorrectly 
terminated from his job.  He indicated that the Merit 
Systems Protection Board decided that removal was 
unwarranted and exceeded the bounds of reasonableness.  The 
veteran indicated that during this unwarranted removal 
process, he was treated for stress.  He was able to find 
work in February 1990.  For four months, he had no income 
other than the $15,000.00 that was his retirement money.  He 
indicated that when he returned to work two years later, he 
owed $	10,000.00 in back payments to his retirement 
account, which he was still playing at $150.00 a month.  He 
still has an unpaid balance of $3,000.00.

The veteran submitted a copy of a Merit Systems Protection 
Board opinion, dated in July 1991, in support of his 
contentions.  The copy of the opinion was not complete.  The 
opinion indicated that the veteran's penalty of removal 
exceeded the bounds of reasonableness and that the maximum 
reasonable penalty was a suspension of 60 days.  The agency 
was ordered to pay the veteran the appropriate amount of 
back pay.  The veteran also submitted financial 
documentation in support of his request for a waiver of the 
loan guaranty indebtedness.  A June 1996 earnings statement 
indicated that the veteran's gross pay was $1,482.40.  His 
net pay was $994.00.  He also submitted a copy of his 1989 
tax return which indicated that his adjusted gross income 
was $28,912.00.  A statement from a private physician 
indicated that the veteran was hospitalized for acute 
appendicitis in October 1989 and he was able to return to 
work on December 4, 1989.

In an April 1998 statement, the veteran stated that he was 
not responsible for the obligations of the original veteran 
and the deed did not reference the VA obligation of the 
original veteran.  He also stated that in May 1990, he 
voluntarily assigned the subject property back to the 
noteholder because he was insolvent.

In a letter received February 1, 1999, the veteran asserted 
that a 4 year Texas statute of limitations precludes VA from 
proceeding to establish the indebtedness against him.  
Alternatively, in a letter dated, April 6, 2000 the veteran 
argued that a 6 year federal statute of limitations bars VA 
from acting as well.  Lastly, in a letter dated September 
18, 2000 the veteran asserted that the property was not sold 
at fair market value which then led to a higher than 
permitted loan deficiency.

III.  Pertinent Law and Regulations

The law and regulations authorize a waiver of collection of a 
loan guaranty indebtedness from a veteran where he has been 
found to be free from an indication of fraud, 
misrepresentation, or bad faith, and both of the following 
factors are found to exist: (1)  After default there was a 
loss of the property which constituted security for the loan, 
and (2) collection of the indebtedness would be against 
equity and good conscience.  38 U.S.C.A. § 5302(b); 38 C.F.R. 
§ 1.964(a) (2001).

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive: (1) the fault of the debtor, (2) balancing of 
faults between the debtor and VA, (3) undue hardship of 
collection on the debtor, (4) a defeat of the purpose of an 
existing benefit to the veteran, (5) the unjust enrichment of 
the veteran, and , (6) whether the veteran changed positions 
to his or her detriment in reliance upon a granted VA 
benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 1965(a) (2001).


IV.  Analysis

A.  Validity of the debt

When the validity of the debt is challenged, a threshold 
determination must be made on that question prior to a 
decision on waiver of indebtedness.  See, Schaper v. 
Derwinski, 1 Vet. App. 430, 434 (1991).

A debtor may dispute the amount or validity of a debt, which 
is a right that may be exercised separately from a request 
for waiver, or at the same time.  See, 38 C.F.R. 
§ 1.911(c)(1) (2000); see also VAOPGCPREC 6-98 (O.G.C. Prec. 
6-98).

The right of VA to recover loan guaranty debts from veterans 
is predicated on two legal theories: indemnification and 
subrogation.  VA may seek reimbursement from veterans under 
either or both theories.  38 C.F.R. § 36.4323 (2001); Stone v 
Derwinski, 2 Vet. App. 56, 57 (1992).  

The veteran purchased the property in April 1988 and at that 
time agreed to assume the mortgage and promised to "keep and 
perform all of the covenants and obligations of the Grantors 
named in the Deed of Trust".  The Deed of Trust clearly 
indicates that this was a VA guaranteed loan and clearly 
specified the obligations of the borrowers.  It was the 
responsibility of the veteran to familiarize himself with the 
obligations he was undertaking and it is clear from the 
documentation that VA has the valid right under the theory of 
indemnification to collect any deficiency in the loan from 
the veteran.  The veteran agreed when he purchased the 
property to indemnify VA against any loss caused by default.

The veteran had actual notice of the default, since he 
stopped making the loan payments.  In addition he was charged 
with notice of the Deed of Trust, which indicated that 
default would result in a foreclosure sale.  Moreover, he was 
provided a Notification of Default in July 1990, and a 
Notification of Intention to Foreclose in October 1990, and 
notified by mail of the pending foreclosure sale by 
documentation placed into the mail on March 8, 1991.  Texas 
law and the Deed of Trust provide that foreclosure is to be 
accomplished by mailing of a notice to all interested parties 
to the last known address of the party at least 21 days 
before the sale.  Actual receipt need not be shown, only that 
the notice was mailed which can be shown by an affidavit.  
Texas Prop. Code Ann. § 51.002 (Vernon 1991).  This affidavit 
is in the file.  The veteran was properly notified of the 
foreclosure and sale.

The veteran has raised the issue that the property was not 
sold at fair market value.  The property was appraised in 
January 1991, less than three months prior to sale.  At that 
time the appraised value of the property was $35,500.00.  The 
Deed of Trust provides for a trustee to sell the property at 
public auction to the highest bidder for cash.  When the loan 
is guaranteed by VA, the law requires that VA be given an 
opportunity to specify a minimum amount for credit to the 
indebtedness for the protection of the veteran.  This 
prevents the trustee from selling the property for less and 
establishing a larger deficiency against the borrower.  See, 
38 C.F.R. § 36.4301, et. seq. (2000).  The amount specified 
by VA was $30,383.00 which represented $35,000.00 minus the 
costs to VA resulting from the acquisition and disposition of 
the property for property taxes, assessments, liens, property 
maintenance, property improvement, administration, and resale 
as required under 38 C.F.R. § 36.4301 (2000).  Therefore, 
when the noteholder was the high bidder on the property at 
$30,383.00 this did represent the fair market value of the 
property.

Lastly, the veteran asserts that either a 4 or 6 year statute 
of limitations bars VA from collecting this indebtedness.  
The Board must point out that any defense based on a statute 
of limitations would apply to the actual collection of a debt 
and not the validity of a debt.  As of yet, no action has 
been taken to collect this debt.  Since the veteran has 
challenged the debt's validity, there could be no action to 
collect the debt until validity is established.  In any 
event, the 4-year statute of limitations is the Texas statute 
of limitations for actions to collect a debt.  This is 
inapplicable because the veteran's obligation to VA under the 
home loan guaranty program is governed by federal law.  The 
federal statute of limitations in general is 6 years for 
collection of money damages.  28 U.S.C.A. § 2415 (West 1991).  
Section 2415 provides that "every action for money damages 
brought by the United States . . . which is founded upon any 
contract . . . shall be barred unless the complaint is filed 
within six years after the right to action has accrued or 
within one year after final decisions have been rendered in 
applicable administrative proceedings required by contract or 
law which ever is later."  Id.  This statute of limitation 
is tolled by the veteran's legal challenge to the validity of 
the debt, once the instant appeal is finally decided, then 
the clock will again run on the applicable statute of 
limitations.  The Board agrees with the opinion offered by 
the VA Regional Counsel that had this appeal not been 
instituted, the statute of limitations would have started to 
run on April 2, 1991 and would have run on April 2, 1997 thus 
creating a bar to the collection of a debt.  However, the 
filing of this administrative action has extended the time at 
which the statute of limitations would have run to one year 
following the exhaustion of all administrative appellate 
action.

Based on the above, the Board finds that the indebtedness is 
valid.

B. Waiver of indebtedness

Waiver of loan guaranty indebtedness may be authorized in a 
case in which there was a loss of the property which 
constituted security for the loan guaranteed, there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver, and collection of such indebtedness would be 
against equity and good conscience.  38 U.S.C.A. § 5302(b) 
(West 1991); 38 C.F.R. § 1.964 (2000).

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the government's rights.  The decision should not 
be unduly favorable or adverse to either side.

In this case, the Board concurs with the Committee's 
determination that the indebtedness did not result from 
fraud, misrepresentation, or bad faith on the veteran's part, 
any of which would constitute a legal bar to granting the 
requested waiver.  38 U.S.C.A. § 5302 (West 1991).  
Therefore, recovery of indebtedness can be waived if it is 
shown that it would be against the principles of equity and 
good conscience to require the veteran to repay the debt to 
the government.  38 C.F.R. §§ 1.964, 1.965 (2000).

Based on the evidence of record, the Board finds that the 
veteran was at fault in the creation of the debt.  VA's 
working definition of "fault" is "the commission or 
omission of an act that directly results in the creation of 
the debt." (Veteran's Benefits Administration Circular 20-
90-5, February 12, 1990).  Fault should be initially 
considered relative to the degree of control the appellant 
had over circumstances leading to the foreclosure.  If 
control is established, even to a minor degree, the secondary 
determination is whether the debtor's actions were those 
expected of a person exercising a high degree of care, with 
due regard for the debtor's contractual responsibilities to 
the Government.  The age, financial experience, and education 
of the debtor should also be considered in these 
determinations.

Under VA's definition of "fault", the Board is concerned 
with whether the veteran was responsible for "the commission 
or omission of an act that directly results in the creation 
of the debt."  "Fault" in terms of "right" or "wrong" 
is secondary, if not irrelevant.  Determining the proximate 
cause of the resulting debt is the critical issue.

Clearly, the veteran was in direct control of the debt 
obligation during his entire ownership of the subject 
property.  The veteran was making all of the decisions 
relevant to his obligation under the VA guaranteed loan.  
When he assumed the VA guaranteed loan, he voluntarily agreed 
to repay any guaranty claim which VA may be required to pay 
to the veteran's noteholder on account of a default in the 
loan payments.

The veteran, as legal owner of record, is charged with having 
direct control of the subject property and debt obligation.  
It was both incumbent upon the veteran and to his distinct 
advantage, to make sure that he continued to keep the 
mortgage payments current.  The veteran's responsibility for 
payment under the loan obligation was not contingent upon 
whether it was advantageous for him to maintain the loan 
payments.

The veteran asserts that the circumstances surrounding the 
default of the loan were beyond his control.  He contends 
that he was unable to pay the mortgage because he lost his 
job in October 1989, and six weeks later, he had acute 
appendicitis and was unable to work.  Review of the record 
reveals that the veteran was let go from his job in October 
1989 and that he had acute appendicitis in October 1989.  
However, the evidence of record further shows that the 
appellant recovered from the appendicitis on December 4, 1989 
and he obtained employment in February 1990.  The evidence of 
record further shows that the veteran withdrew funds from his 
retirement account in order to pay bills after he was let go 
from his job in October 1989.  The Board also points out that 
the veteran did not submit evidence of his total annual 
income for 1990, the year of the default, although he was 
able to submit documentation of his income for the years of 
1989, 1991, 1992, 1993, 1994 and 1995.

In summary, the Board finds that the veteran was at fault in 
the creation of the loan guaranty indebtedness.  VA has 
absorbed a loss in this transaction.  Since the veteran 
created the circumstances leading to the indebtedness in the 
first place, he should bear the burden of its repayment.  

The Board also has considered whether the granting of a 
waiver would provide unjust enrichment to the veteran.  The 
Board finds that the veteran would be unjustly enriched if a 
waiver of the loan indebtedness was granted.  VA was not at 
fault in the creation of the loan guaranty indebtedness and 
has absorbed a substantial loss.  Moreover, the evidence 
shows that the veteran was able to live in the subject 
property from at least June 1990 to October 1990 without 
making loan payments.  Thus, the Board finds that the 
appellant would be unjustly enriched if a waiver of the 
entire amount of the loan guaranty indebtedness was granted.

Notwithstanding this conclusion, the Board may take into 
consideration any mitigating factors, and a finding of fault 
can be tempered by a finding that the veteran made some 
efforts to avoid or minimize the loan guaranty indebtedness.  
The Board points out that the veteran made a small effort 
towards the mitigation of the indebtedness when he and his 
spouse attempted to make partial loan payments when the note 
went into default.  However, the evidence further shows that 
the veteran and the noteholder did not agree to a payment 
plan because the veteran did not have the funds to bring the 
loan current.

There is no evidence that VA shared responsibility for the 
creation of the indebtedness.  Consequently, the Board finds 
that the veteran was at fault in the creation of the loan 
guaranty indebtedness.

Finally, the Board must analyze the veteran's current 
financial status and the potential impact of loan payments on 
his ability to discharge his responsibilities and to provide 
himself and his family with the basic necessities of life.  
The Board is particularly aware of the principle that, once 
the necessary living expenses have been met, the veteran is 
expected to accord a debt to VA the same regard given to any 
other debt.

The veteran asserts that he is unable to repay the loan 
guaranty indebtedness.  The evidence of record shows that the 
appellant is currently employed and has experienced an 
increase in income over the years.  The March 1996 Financial 
Status Report indicates that the veteran's net monthly income 
is $1,984.00.  He alleged that his monthly expenses totaled 
$1.984.00.  The Board notes that the veteran reported rather 
high monthly expenses for utilities and heat ($265.00).  The 
evidence indicates that the veteran appropriates funds to 
other creditors.  In fact, a substantial portion of the 
veteran's income, $1,030.00 a month, is utilized for debt 
service.  The Board finds that repayment of the loan guaranty 
indebtedness would not prevent the veteran from providing his 
family and himself with the basic necessities.  The veteran 
is expected to accord a debt to VA the same regard given to 
any other debt.

The proper analysis of undue hardship must take into 
consideration not only the veteran's present financial 
picture, but also a realistic projection of his status in the 
foreseeable future.  The veteran and his spouse are 
relatively young and can reasonably expect to have many more 
years of substantially gainful employment.  As noted above, 
the evidence shows that the veteran's annual income has 
increased over the past years.  In 1991, the veteran's 
adjusted gross income was $33,003.00, In 1992 it was 
$35,804.00, in 1993 it was $42,685.00,  in 1994 it was 
$45,179.00, and by 1995 his adjusted gross income was 
$47,720.00.

The Board finds that with prudent budgeting, the veteran 
would be able to repay the loan guaranty indebtedness over 
time without significantly impairing or curtailing funding 
for the basic necessities of life.  This is not to say that 
he will not experience certain inconveniences as a result of 
the payment of the indebtedness to the Government.  
Obviously, additional finances would be beneficial to his and 
his family's quality of life.  There is no evidence, however, 
that they will be forced to endure a lack of food, clothing, 
warmth, or shelter as a result of the collection of the 
veteran's debt.  The Board also points out that the veteran 
is expected to accord a debt to VA the same regard given to 
any other debt.

In conclusion, the Board has determined that the veteran was 
at fault in the creation of the loan guaranty indebtedness.  
The Board also finds that VA was entirely without fault, but 
has absorbed a substantial loss in this transaction.  The 
Board has determined that the veteran would be unjustly 
enriched if the waiver were granted.  Finally, it has been 
determined that the veteran has the financial ability to pay 
all of the loan guaranty indebtedness.  Consequently, a 
collection of the loan guaranty indebtedness in the principal 
amount of $12,603.49 would not be unduly favorable or adverse 
to either the Government or the veteran, nor would it violate 
the principles of "equity and good conscience".  
38 U.S.C.A. §§ 5107, 5302; 38 C.F.R. § 1.965(a) (2001).



ORDER

The claim as to whether the loan guaranty indebtedness was 
validly created is denied.

The claim for entitlement to waiver of recovery of the loan 
guaranty debt is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

